DETAILED ACTION
Claims 1-3, 5-11, 13-19, 21-27, and 29- 56 are currently pending. 
Claims 4, 12, 20, and 28 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 09/25/2038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer system” in claims 1 and 17, 33, and 45. Structural support for the computer systems in both claims is on pages 7-8 of the disclosure and algorithmic support is located throughout the entire specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter
Claims 1-3, 5-11, 13-19, 21-27, and 29- 56 are allowed. 

Regarding claim 1, the closest known prior art, nor any reasonable combination thereof teaches:
wherein the plurality of label tiles comprise a score label tensor or a Boolean label tensor. 
Claims 2-3 and 5-8 depend from claim 1 and are therefore also allowed. 

Regarding claim 9, the closest known prior art, nor any reasonable combination thereof teaches:
wherein the plurality of label tiles comprise a score label tensor or a Boolean label tensor. 
Claims 10-11 and 13-16 depend from claim 9 and are therefore also allowed.



wherein the plurality of label tiles comprise a score label tensor or a Boolean label tensor. 
Claims 18-19 and 21-24 depend from claim 17 and are therefore also allowed. 

Regarding claim 25, the closest known prior art, nor any reasonable combination thereof teaches:
wherein the plurality of label tiles comprise a score label tensor or a Boolean label tensor. 
Claims 26-27 and 29-32 depend from claim 25 and are therefore also allowed. 


	Regarding claim 33, the closest known prior art, nor any reasonable combination thereof, teaches: 
	extract two dimensional (“2D”) representations of geometric features from the at least one digital image using the single labeling by extracting vector data which represents a property feature in a pixel space and projecting the vector data to world coordinates. 
	Claims 34-38 depend from claim 33 and are therefore also allowed.  
	
Regarding claim 39, the closest known prior art, nor any reasonable combination thereof, teaches: 
	extracting two dimensional (“2D”) representations of geometric features from the at least one digital image using the single labeling by extracting vector data which represents a property feature in a pixel space and projecting the vector data to world coordinates. 
	Claims 40-43 depend from claim 39 and are therefore also allowed.  
	



	generate annotated models corresponding to the non-geometric features using the single labeling by extracting annotations from the single labeling and applying the annotations to the one or more of the annotated models. 
	Claims 46-50 depend from claim 45 and are therefore also allowed. 

Regarding claim 51, the closest known prior art, nor any reasonable combination thereof, teaches: 
	generate annotated models corresponding to the non-geometric features using the single labeling by extracting annotations from the single labeling and applying the annotations to the one or more of the annotated models. 
	Claims 52-56 depend from claim 51 and are therefore also allowed. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666